Citation Nr: 1004210	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 through 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which declined to reopen the 
Veteran's claim of service connection for a left knee injury.  
The claims file in this matter has since been transferred to 
the RO in Boston, Massachusetts for further handling.


FINDINGS OF FACT

1.  A March 1982 decision letter declined to reopen service 
connection for a left knee disorder; notice of the decision 
was issued on March 31, 1982; and the Veteran did not enter a 
notice of disagreement with this decision within one year of 
mailing of notice of the decision.

2.  Evidence received since the March 1982 decision is new 
but does not establish the occurrence of an in-service left 
knee injury.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for a left knee disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).    For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  New and Material Evidence

In this case, the Veteran's initial claim for service 
connection for a left knee disorder was denied in an October 
1977 rating decision on the basis that the evidence of record 
did not demonstrate the occurrence of an in-service injury.  
In support of his claim, the Veteran had asserted that he had 
sustained an in-service left knee injury in 1967, while 
stationed in Kaiserslautern, Germany.

In January 1982, the Veteran requested that VA reopen his 
claim for service connection.  In a March 1982 decision 
letter, the RO advised the Veteran that no new evidence had 
been presented and that no further action would be taken on 
his request to reopen.  The Veteran did not file a notice of 
disagreement within one year of mailing of the March 1982 
decision letter.  In the absence of a timely filed appeal, 
the RO's March 1982 decision letter became final under 
38 U.S.C.A. § 7105(c).  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the Veteran's claim since the issuance of that 
decision.

In support of the May 2006 request to reopen the claim of 
service connection for a left knee injury, the RO obtained 
additional VA treatment records from May through September of 
2006.  The Veteran submitted with his claim a handwritten 
statement that summarizes his history of active duty service.  
With his appeal in April 2008, the Veteran also submitted a 
handwritten statement that summarized his history of a left 
knee injury during his active military service.

The newly submitted VA treatment records document complaints 
of ongoing left knee pain.  Although a July 2006 treatment 
record once again reflects reported in-service left knee 
injury while stationed in Germany, the records neither 
corroborate such an event, nor do they contain any competent 
medical opinions relating the Veteran's present left knee 
symptoms to the reported in-service injury.  Additionally, 
although the Veteran's handwritten statement asserts that he 
served in Germany from February 1966 through 1968, this fact 
had previously been established by the Veteran's service 
treatment records, which were already of record at the time 
of the RO's final March 1982 decision.

The Board also notes that additional evidence was submitted 
by the Veteran in August 1982 with a renewed request to 
reopen his service connection claim.  This evidence consisted 
of records from St. Francis Medical Center which pertain to 
July 1982 hospitalization and surgery to repair a torn medial 
meniscus in the left knee.  Although a documented response by 
the RO is not contained in the claims file, a handwritten 
notation on the Veteran's August 1982 request to reopen 
reflects that a responsive FL 21-96 letter (a form letter 
which requests claimants to provide additional evidence such 
as military records, hospital records, recent treatment 
records, or a VA examination) and a copy of the October 1977 
rating decision was provided to the Veteran.  No response 
received from the Veteran.  Accordingly, the Veteran's August 
1982 request to reopen his service connection claim is 
construed as having been abandoned, pursuant to 38 C.F.R. 
§ 3.158(a).  The 1982 treatment records from St. Francis 
Medical Center are incorporated into the claims file and will 
be treated as part of the current record on appeal.

The 1982 St. Francis Medical Center treatment records reflect 
that on admission, the Veteran reported onset of left knee 
pain while playing basketball the day before.  During the 
ensuing examination, the Veteran again reported a prior 
medical history of left knee injury in 1967 and a re-injury 
in 1977.  He was diagnosed with a medial meniscus tear of the 
right knee.  Arthroscopy and left medial and lateral 
meniscectomy was performed.  Interestingly, the operative 
report indicates that surgeons observed a complete tear of 
the medial meniscus which appeared to be "very old."  
Nonetheless, neither the operative report nor the other 
treatment records from St. Francis Medical Center express any 
opinions as to whether the Veteran's "very old" medial 
meniscus tear was related to an in-service incident.

Although the Board notes the Veteran's continuing 
contentions, that he sustained an in-service injury while 
stationed in Germany, these contentions are not new and are 
restatements of previous lay statements which were already 
part of the record at the time of the RO's March 1982 
decision.  As such, the Veteran's lay contentions are 
duplicative.  Similarly, the Veteran's handwritten statement 
merely indicates service in Germany from February 1966 
through 1968, a fact which was already established by the 
Veteran's service treatment records, which were part of the 
claims file at the time of the RO's 1982 decision.

By contrast, the 1982 St. Francis Medical Center treatment 
records and the 2006 VA treatment records are "new," in the 
sense that this evidence was not available to the RO at the 
time of that decision.  Nonetheless, this evidence, although 
"new," does not relate to the question of the occurrence of 
an in-service knee injury during the Veteran's service in 
Germany; an issue which had not been previously established.  
As such, this new evidence does not raise a reasonable 
possibility of substantiating the Veteran's claim.

Overall, the Veteran has submitted new evidence in regard to 
his previously denied claim for service connection for 
service connection for a left knee injury.  This evidence, 
however, does not contain any new evidence regarding the 
occurrence of an in-service injury or continuity of symptoms 
since service.  Accordingly, this evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the Veteran's claim, and this appeal must be 
denied.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  A veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In this case, the Veteran and his representative were 
properly notified of the information and evidence needed to 
reopen service connection for a left knee disorder in a July 
2006 notice letter.  This letter also advised the Veteran as 
to the reasons and bases for the prior denial of service 
connection for his left knee disorder.  The Board further 
notes that the July 2006 notice letter also notified the 
Veteran of the information and evidence needed to 
substantiate and complete his underlying service connection 
claim.  The letter further advised the Veteran that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

After a reasonable period of time in which the Veteran was 
afforded the opportunity to respond to the July 2006 notice 
letter, the Veteran's claim was subsequently adjudicated in a 
January 2007 rating decision.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified VA treatment records have been obtained.  Although 
the claims file appears to contain only limited treatment 
records from St. Francis Medical Center, an April 2006 
correspondence from that facility reflects that the Veteran's 
treatment records have been destroyed.  Moreover, as this 
claim is being denied on the basis that no new and material 
evidence has been received to reopen a previously denied 
claim, VA has no duty in this instance to afford the Veteran 
a VA examination.  38 C.F.R. § 3.159(c)(4)(iii).
 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence has not been received, reopening of 
the veteran's claim for service connection for left knee 
disability is not warranted, and the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


